DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.
Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered, but they are not persuasive to the extent that they apply to the current rejection. Applicant argues that the rim of Nelson requires plastic deformation in order to produce the rim as it is formed after cooling and that this is incompatible with heating the rim. However, heating a material above the glass transition point does not make plastic deformation impossible. The stress/strain curve flattens above Tg thus requiring more stress to effect plastic deformation, but does not render plastic deformation impossible. Furthermore, Doherty takes a previously formed cup and heats it to make a smooth rim without cracks, hence, heating the rim of a previous formed container was known in the art to be capable of forming adequate container rims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-17, 20, 23-27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2015/0001127) in view of Doherty (US 4281979)
As to claim 1, Nelson teaches a method of making a container having a smooth periphery [Abstract], the method comprising thermoforming a thermoplastic sheet [Abstract] to yield a precursor article having a shaped body including a concave compartment with a non-circular orifice (110, 16) [Fig 1, Fig 7, 8] surrounded by a rim (114), the rim comprising an extension that peripherally surrounds and extends distally away from the orifice (114) [Fig 7A, 7B], a smoothly-curved bend region that peripherally surrounds the extension (the unmarked curved portion in between 114 and 122) [Fig 7A, 7B], that, at its proximal extent, connects with the extension, that, between its proximal and distal extents, forms an angle (A) having a magnitude from 75 to 120 degrees [Fig 7A 7B], and that, at its distal extent, connects with a spacer that peripherally surrounds the bend region (the unmarked straight portion in between 114 and 122) and that includes a peripheral flange (122), which extends peripherally beyond the spacer and which is connected with the remainder of the spacer by an elbow (the sharp bend after the straight portion in between 114 and 122) [Fig 7A, 7B]; cutting the sheet distally about the rim to substantially sever the precursor article from the sheet, whereby a peripheral edge is borne by the spacer peripheral flange peripherally about the precursor article [0026, Fig 8, 8A]; impinging a ram against the spacer to deflect the spacer such that spacer remains in a deflected position [Fig 9A-12A, 0027] such that the container has a smooth periphery [Abstract, 0022]. Nelson teaches that the peripheral edge is deflected away from the periphery of the container [Fig 9A]
Nelson does not explicitly state heating at least a portion of the rim to at least the glass transition temperature (GTT) of the thermoplastic and then cooling to below the GTT while the sheet is deformed. Nelson does not explicitly state that the spacer is deflected toward the extension, whereby the magnitude of A decreases.
Doherty teaches a method of making a rim on a container in a continuous fashion such that the spacer is deflected toward the extension such that the peripheral edge is deflected away from the periphery of the container and the magnitude of A is decreases [col 3 line 51-col 4 line 46, Fig 2-4, col 4 line 17-21] and is smooth and free of cracks [col 1 line 59-68, col 2 line 27-33]. The heating to a softening temperature, ie above the Tg, occurs before impingement [col 2 line 39-44], and therefore the rim is cooling during the forming and held within the configuration until it holds the curl [col 4 line 37-43]. It would have been obvious to one of ordinary skill in the art 
As to claim 2, Nelson teaches that the connected with the remainder of the spacer by an elbow defines an angle (F) of 60 to 120 degrees [Fig 7A, 12B].
As to claim 3, the combination of Nelson and Doherty teaches the heated portion of the rim is cooled below the GTT of the thermoplastic while the spacer remains deflected sufficiently that the peripheral edge is deflected away from the periphery of the container as explained above, Nelson teaches the shaping is about its entire periphery [0022, Fig 12A, 12B]. Doherty applied the shaping to the rim which would be the entire periphery [Claim 1, col 3 line 58-62].
As to claim 4, the combination of Nelson and Doherty teaches the heated portion of the rim is cooled below the GTT of the thermoplastic while the spacer remains deflected sufficiently that the peripheral edge is deflected away from the periphery of the container as explained above, but does not explicitly state the peripheral edge is beneath the extension and behind the spacer and bend region about the entire periphery of the container.
Doherty teaches a method of making a rim on a container in a continuous fashion such that the spacer is deflected toward the extension such that the peripheral edge is under the extension and behind the spacer and bend region about the entire periphery [col 3 line 51-col 4 line 46, Fig 2-4, col 4 line 17-21] and is smooth and free of cracks [col 1 line 59-68, col 2 line 27-33]. This rim helps provide an adequate seal as packaging [col 1 line 5-35, col 1 line 59-67]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nelson and had the spacer be deflected such that the edge is beneath the extension and the spacer and bend region about the periphery of the container, as suggested by Doherty, in order to produce a smooth crack free rim that helped provide a good seal for the container. 
 As to claim 5, the combination of Nelson and Doherty teaches the heated portion of the rim is cooled below the GTT of the thermoplastic while the spacer remains deflected sufficiently that the peripheral edge is deflected away from the periphery of the container as explained above. Nelson does not explicitly state the peripheral edge cannot be touched by a human fingertip that is swiped along the gap between the deflected peripheral flange and the body. 
Doherty teaches a method of making a rim on a container in a continuous fashion such that the spacer is deflected toward the extension such that the peripheral edge is under the extension and behind the spacer and bend region about the entire periphery [col 3 line 51-col 4 line 46, Fig 2-4, col 4 line 17-21] and is smooth and free of cracks [col 1 line 59-68, col 2 line 27-33]. This rim helps provide an adequate seal as packaging [col 1 line 5-35, col 1 line 59-67] and the edge would be incapable of being touched with a finger [Fig 2-4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nelson and had the spacer be deflected such that the edge is beneath the extension and the spacer and bend region about the periphery of the container to hide the edge from so it can’t be touched by a fingertip, as suggested by Doherty, in order to produce a smooth crack free rim that helped provide a good seal for the container. 
As to claims 6, Nelson in combination with Doherty as explained above teaches the heated portion of the rim is cooled below the GTT of the thermoplastic while the spacer remains deflected sufficiently, but does not explicitly state that d is at least ½ the distance D from the body of the container . 
Doherty teaches a method of making a rim on a container in a continuous fashion such that the spacer is deflected toward the extension such that distance d is at least half of distance D [col 3 line 51-col 4 line 46, Fig 2-4, col 4 line 17-21] and is smooth and free of cracks [col 1 line 59-68, col 2 line 27-33]. This rim helps provide an adequate seal as packaging [col 1 line 5-35, col 1 line 59-67] and the edge would be incapable of being touched with a finger [Fig 2-4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nelson and had the spacer be deflected such that the distance d is at least half of distance D, as suggested by Doherty, in order to produce a smooth crack free rim that helped provide a good seal for the container. 
As to claims 9, 16, 17, 23, Nelson teaches that the OA is 90 degrees [Fig 12A, 12B], which is the end point of the cited range, see MPEP 2144.04. The entire sheet is heated above the GTT as explained above.
As to claim 10-14, Nelson does not explicitly state an OA is at least 270 degrees after cooling the heated portion of the rim. 
Doherty teaches a method of making a rim on a container in a continuous fashion such that the spacer is deflected toward the extension such that the peripheral edge is under the extension such that the angle OA is at least 270 degrees [col 3 line 51-col 4 line 46, Fig 2-4, col 4 line 17-21] and is smooth and free of cracks [col 1 line 59-68, col 2 line 27-33]. This rim helps provide an adequate seal as packaging [col 1 line 5-35, col 1 line 59-67] and the edge would be incapable of being touched with a finger [Fig 2-4]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nelson and had the spacer be deflected such that the edge is beneath the extension and the spacer and bend region about the periphery of the container such that the angle OA is at least 270 degrees, as suggested by Doherty, in order to produce a smooth crack free rim that helped provide a good seal for the container. Moreover, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV.
As to claim 15, Nelson teaches that the A is 90 degrees [Fig 12A, 12B], which is the end point of the cited range, see MPEP 2144.04. The entire sheet is heated above the GTT as explained above.
As to claim 20, Nelson does not teach a J shaped ram.
Doherty teaches a method of making a rim on a container in a continuous fashion using a J shaped ram [col 3 line 51-col 4 line 46, Fig 2-4, col 4 line 17-21] and is smooth and free of cracks [col 1 line 59-68, col 2 line 27-33]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nelson and used a J shaped ram, as suggested by Doherty, in order to produce a smooth crack free rim.
As to claim 24, Nelson teaches the rim is sandwiched between an upper body (106) and the ram and wherein the upper body urges the spacer toward the ram during impingement of the ram against the spacer [Fig 9A-12A, 0027]. 
As to claim 25, Nelson the extension is substantially planar, having an upper face and a lower face, and wherein each of the spacer and the body extends away from the lower face of the extension [Fig 7a, 12B].
As to claim 26, Nelson teaches the container is a rounded rectangular tray having a substantially planar rim surrounding the concave compartment (110, 16) [Fig 1]. 
As to claim 27, Nelson teaches the portion of the rim is heated to at least the GTT of the thermoplastic during thermoforming and subsequently cooled [0022, Abstract] but does not explicitly state thereafter heated to at least the GTT prior to impinging the ram against the spacer.
Nelson does not explicitly state heating prior to impinging the ram against the spacer. 
Doherty teaches a method of making a rim on a container in a continuous fashion [col 3 line 51-col 4 line 46, Fig 2-4, col 4 line 17-21] and is smooth and free of cracks [col 1 line 59-68, col 2 line 27-33]. The heating and the impinging occur simultaneously or before impingement [col 2 line 39-44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nelson and performed impinging after heating, as suggested by Doherty, in order to produce a smooth crack free rim. 
As to claim 30, Nelson teaches the thermoplastic is a polyethylene terephthalate [Abstract].
Claims 7, 8, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2015/0001127) in view of Doherty (US 4281979), as applied to claims 1-6, 9-17, 20, 23-27, 30 above, and in further view of Lyon (US 3357053).
As to claims 7 and 8, Nelson in combination with Doherty as explained above teaches the heated portion of the rim is cooled below the GTT of the thermoplastic while the spacer remains deflected sufficiently, but does not explicitly state that d is at least the distance D from the body of the container is in the claimed ranges. 
Lyon teaches a method of making a rim on a container from a heated thermoplastic sheet. Lyon makes clear that the degree to which the peripheral edge of the sheet is curled 
As to claim 28, Nelson does not explicitly state a plug is disposed within the compartment while the ram is impinged against the spacer.
Lyon teaches a method of making a rim on a container wherein the edge and spacer are curled towards the container body and the body to form a rim quickly with the desired degree of curl [Fig 10, 12-15, col 2 line 1-5, col 6 line 24-28]. The plug (the entire male molding block) is disposed in the compartment while the ram is impinged against the spacer [Fig 4, 5, 9-11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nelson and had a plug is disposed within the compartment while the ram is impinged against the spacer, as suggested by Lyon, in order to produce an effective rim quickly with the desired curl. 
As to claim 29, Nelson does not explicitly state the plug substantially fills the compartment and overlaps at least a portion of the rim. 
Lyon teaches a method of making a rim on a container wherein the edge and spacer are curled towards the container body and the body to form a rim quickly with the desired degree of curl [Fig 10, 12-15, col 2 line 1-5, col 6 line 24-28]. The plug (the entire male molding block) is disposed in the compartment such that is substantially fills the compartment while the ram is impinged against the spacer and overlaps a portion of the rim [Fig 4, 5, 9-11]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nelson and had a plug is disposed within the compartment such that it is substantially filled and overlaps at least a portion of the rim, as suggested by Lyon, in order to produce an effective rim quickly with the desired curl. 
Claim 18, 19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2015/0001127) in view of Doherty (US 4281979), as applied to claims 1-6, 9-17, 20, 23-27, 30 above, and in further view of Stolki (US 3568254). 
As to claim 18, Nelson teaches the ram’s upper surface impinges against the spacer in a plurality of discrete, incremental advances, whereby multiple portions of the spacer are deformed sequentially  and the edge conforms against the upper surface of the ram [0025, 0027, 0028, Fig 9A-11A]. The combination of Nelson and Doherty teaching heating portions of the spacer above the GTT of the thermoplastic as explained above.
Nelson does not explicitly state the ram is heated.
Stolki, it was commonly known in the art at the time the invention was made to incorporate controlled heating elements into metallic mold elements in order to provide heated mold elements for deforming preforms into containers (abstract, fig. 1 -3, col 3 In 70-col 4 In 2) such as a heated ram [col 4 line 27-35]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to heat the device of Wnek in view of Perkins to above the glass transition temperature of the material to be deformed by incorporating heating elements within a mold element such as a ram, as suggested by Stolki, because embedded heating elements were a commonly used and resulted in the material being worked upon being heated to the desired temperature.
As to claim 19, Nelson teaches the ram’s upper surface impinges against the spacer in a plurality of discrete, incremental advances, whereby multiple portions of the spacer are deformed sequentially  and the edge conforms against the upper surface of the ram [0025, 0027, 0028, Fig 9A-11A]. The combination of Nelson and Doherty teaching heating portions of the spacer above the GTT of the thermoplastic as explained above.
Nelson does not explicitly state the ram is heated.
Stolki, it was commonly known in the art at the time the invention was made to incorporate controlled heating elements into metallic mold elements in order to provide heated mold elements for deforming preforms into containers (abstract, fig. 1 -3, col 3 In 70-col 4 In 2) such as a heated ram [col 4 line 27-35]. It would have been obvious to one of ordinary skill in the 
Nelson does not explicitly state the deformation is a smooth, continuous operation
Doherty teaches a method of making a rim on a container in a continuous fashion [col 3 line 51-col 4 line 46, Fig 2-4, col 4 line 17-21] and is smooth and free of cracks [col 1 line 59-68, col 2 line 27-33]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nelson and formed the rim in a continuous smooth movement, as suggested by Doherty, in order to produce a smooth crack free rim.
As to claim 22, Nelson does not explicitly state the ram is heated and wherein the heating and impinging steps are performed simultaneously and completely about the periphery of the precursor article using the heated ram. 
Stolki, it was commonly known in the art at the time the invention was made to incorporate controlled heating elements into metallic mold elements in order to provide heated mold elements for deforming preforms into containers (abstract, fig. 1 -3, col 3 In 70-col 4 In 2) such as a heated ram [col 4 line 27-35]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to heat the device of Nelson in view of Perkins to above the glass transition temperature of the material to be deformed by incorporating heating elements within a ram element such as a ram, as suggested by Stolki, because embedded heating elements were a commonly used and resulted in the material being worked upon being heated to the desired temperature.
Doherty teaches a method of making a rim on a container in a continuous fashion [col 3 line 51-col 4 line 46, Fig 2-4, col 4 line 17-21] and is smooth and free of cracks [col 1 line 59-68, col 2 line 27-33]. The heating and the impinging occur simultaneously or before impingement [col 2 line 39-44]. It would have been obvious to one of ordinary skill in the art before the effective . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2015/0001127) in view of Doherty (US 4281979), as applied to claims 1-6, 9-17, 20, 23-27, 30 above, and in further view of Wnek (US 2013/0064998).
As to claim 21, Nelson does not explicitly state the ram includes an upper surface having a U- shaped profile.
Wnek teaches the ram includes an upper surface having a U- shaped profile [Fig 8a] in order to form a curl on the rim of a food container [Abstract, 0029, 0031, 0003, 0017]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Nelson and utilized a U shaped ram, as suggested by Nelson, in order to form the curl on the rim of a food container. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ARMAND MELENDEZ/Examiner, Art Unit 1742              



/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742